Citation Nr: 1019760	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-06 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.  

2.  Entitlement to service connection for headaches, to 
include as secondary to bipolar disorder.  

3.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to April 
1981.  He also served in the United States Army Reserves on 
periods of active duty for training (ACDUTRA) from June 20, 
1981 to July 4, 1981; May 29, 1982 to June 12, 1982; and from 
November 21, 1982 to November 24, 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for headaches, bipolar 
disorder, and a sleep disorder.  

In February 2009, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claims for service connection for headaches, bipolar 
disorder, and a sleep disorder.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

When this matter was before the Board in February 2009, a 
remand was ordered.  Specifically, the AMC was instructed to 
"[c]ontact the National Personnel Records Center (NPRC), or 
any other appropriate agency, to obtain the Veteran's service 
treatment records during his active military service.  All 
records/responses received should be associated with the 
claims file."  

Upon review of the record, there is no indication that the 
AMC contacted the NPRC to obtain the Veteran's service 
treatment records, and in the alternative, the AMC failed to 
obtain a negative response from that facility and associate 
it with the claims file.  Thus, the requirements of the 
Board's February 2009 remand have not been met.  If any 
action required by a remand is not undertaken, or is taken in 
a deficient manner, appropriate corrective action should be 
undertaken.  While the Board regrets the delay, another 
remand is required.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, to obtain the 
Veteran's service treatment records 
during his active military service, and 
personnel records associated with his 
service in the National Guard, especially 
any personnel records dated in 1982.  
Associate the request and all records 
received with the claims file.  If the 
records are unavailable, a negative reply 
is requested.  Additionally, the Veteran 
should be apprised of such search and 
provided an opportunity to submit such 
records.  

2.  Thereafter, the issues should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


